Title: From George Washington to the Board of Treasury, 30 January 1779
From: Washington, George
To: Board of Treasury


Gentlemen.
Philadelphia 30th Jany 1779

In answer to your question respecting the Sum to be furnished the military Chest, for carrying into execution the Resolve of Congress of the 23d inst. I am to inform you that Five hundred thousand Dollars will in my opinion be a sufficient foundation to commence upon.
A farther Supply will be required in the ordinary course, as appears from the following State contained in a Letter from the Deputy Pay Master of the 21st inst.—he says there are now in the Military Chest 380,000 Dolls.—which after the Army is paid for October and the Money of the two Emissions exchanged pursuant to order of Congress—will not leave sufficient for the month of November—He concludes with saying that five or six hundred thousand Dollars—will pay November and December, allowing for such exigencies as may arise—this I submit to the board and have the honor of being with great Respect their most obedt and most hble servt.
